 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
 5                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 6
       MONEY MAILER, LLC,                              Case No. C15-1215RSL
 7

 8                         Plaintiff,                  ORDER
 9                          v.
10
       WADE G. BREWER,
11
                        Defendant.
12
       ________________________________
13
       WADE G. BREWER,
14

15                      Counterclaim Plaintiff,

16                         v.
17
       MONEY MAILER, LLC, and MONEY
18     MAILER FRANCHISE CORP.,

19                      Counterclaim Defendants.
20

21
            On April 12, 2021, defendant/counterclaimant Wade G. Brewer’s motion for
22

23   attorney’s fees was denied. Dkt. # 325. Brewer timely filed a motion for
24   reconsideration. The Clerk of Court is directed to renote the motion for reconsideration
25
     (Dkt. # 326) on the Court’s calendar for Friday, July 16, 2021. Money Market may file a
26

27

28    ORDER - 1
 1   response by noon on Monday, July 12, 2021. Defendant’s reply, if any, is due on or

 2   before the note date.
 3

 4
            Dated this 30th day of June, 2021.
 5

 6

 7
                                                 Robert S. Lasnik
                                                 United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28    ORDER - 2
